Thomas, J.
1. The receipt should have been admitted as evidence of the delivery of the property. It was also competent as part of the transaction of sale.
2. The execution under which the defendants justified recited the judgment to have been recovered before Rodney Hill as a “ trial justice ” against “ Samuel Deering.” The plaintiff objected to its admission ; but the objection was overruled. The execution should have been excluded. It purports to be on a judgment recovered before a tribunal which then had no existence ; for the Si. of 1850, c. 314, had been repealed by St. 1851, c. 328; and the St. of 1858, c. 138, had not been passed. It was an impossible judgment. The execution was bad upon its face, and gave no authority to the officer to seize the property.
Whether the fact that the execution was against Samuel Deering instead of Samuel L. Deering would be fatal of itself, it is not- necessary to inquire. Exceptions sustained.